Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to a “computer-readable storage medium".  However, according to paragraph [0149] of the specification, the broadest reasonable interpretation of the "computer-readable storage medium" covers a transitory propagating signal which is non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
a “non-transitory computer-readable medium” storing a computer program or equivalent.  Any amendment to the claims should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer (US 2018/0012330).
As to claim 1, Holzer discloses an image processing method, applied in an image processing system, the method comprising: 
 	obtaining acquired image frames (para. 0107); 
 	identifying, in each obtained image frame, a target area and a reference area that are obtained through image semantic segmentation (figs. 15-17, para. 0108, 0160, e.g., person, car,); 
 	detecting, when a location relationship between the target area and the reference area in an obtained first image frame meets an action start condition and a location relationship between the target area and the reference area in an obtained second image frame meets an action end condition, 
 	obtaining the additional element when the triggering action is detected (para. 0183, 0186); and 
 	adding the additional element to image frames acquired after the second image frame (para. (fig. 18, para. 0183, 0186-0190).
 	As to claim 2, Holzer discloses the method according to claim 1, wherein the identifying, in each obtained image frame, a target area and a reference area that are obtained through image semantic segmentation comprises: 
 	inputting the obtained image frame to an image semantic segmentation model (fig 11, para. 0160, 0161); 
 	outputting a target area probability distribution matrix and a reference area probability distribution matrix through the image semantic segmentation model (fig 11, para. 0160-0162); 
 	identifying the target area in the obtained image frame according to the target area probability distribution matrix (fig 11, para. 0160-0163); and 
 	identifying the reference area in the obtained image frame according to the reference area probability distribution matrix (fig 11, para. 0160-0163).
	As to claim 8, Holzer discloses the method according to claim 1, wherein the method further comprises: 
 	playing the obtained image frames frame by frame according to an acquisition time sequence when the action to trigger adding the additional element is not detected (para. 0111, 0183, 0186-0190); and 
 	playing the image frames with the additional element frame by frame according to the acquisition time sequence after the action of triggering adding the additional element is detected (para. 0111, 0183, 0186-0190).

 	replacing corresponding image frames before the additional element is added with the image frames with the additional element added (fig. 21, para. 0201, 0202, 0207); and 
 	generating, according to a time sequence of acquisition times of image frames determined after the replacement, a video by using the image frames after the replacement (fig. 21, para. 0201, 0202, 0207), 
 	wherein in the image frames after the replacement, an acquisition time of the image frame with the additional element added is an acquisition time of the corresponding image frame before the additional element is added (fig. 21, para. 0201, 0202, 0207).
As to claims 10-11, 14-15, these claims recite features similar to features recited in claims 1-2.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 3-7, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the combination of features required by claims 3, 4, 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/               Primary Examiner, Art Unit 2668